2022 IL App (2d) 210547-U
                                           No. 2-21-0547
                                   Order filed February 28, 2022

      NOTICE: This order was filed under Supreme Court Rule 23(b) and is not precedent
      except in the limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________

                                             IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

In re Parentage of T.T., a Minor           ) Appeal from the Circuit Court
                                           ) of McHenry County.
                                           )
                                           ) No. 19-FA-230
                                           )
                                           ) Honorable
(Francesco P. Anguilo, Petitioner-Appellee ) Justin M. Hansen,
v. Natasha T., Respondent-Appellant).      ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE BRENNAN delivered the judgment of the court.
       Justices McLaren and Jorgensen concurred in the judgment.

                                             ORDER

¶1     Held: We affirm the trial court’s decision to grant the father significant decision-making
             authority and the majority of the parenting time as to the parties’ minor child. We
             also affirm its decision to restrict the mother’s parenting time. Affirmed.

¶2     On July 19, 2021, the trial court conducted a five-day hearing to allocate parental

responsibilities between petitioner-appellee, Francesco P. Anguilo, and respondent-appellant,

Natasha T., as to their daughter, T.T. (born in 2019), pursuant to sections 602.5 (750 ILCS 5/602.5

(West 2020)) (decision making) and 602.7 (750 ILCS 5/602.7 (West 2020)) (parenting time) of

the Illinois Marriage and Dissolution of Marriage Act (Act) (750 ILCS 5/101 et seq.) (West 2020)).

The court granted Francesco significant decision-making authority and the majority of the
2022 IL App (2d) 210547-U


parenting time. It also restricted Natasha’s parenting time pursuant to section 603.10 of the Act

(750 ILCS 5/603.10 (West 2020)), requiring her visits to be supervised. 1 Natasha, pro se, appeals

each of these rulings, arguing that they were against the manifest weight of the evidence.

Francesco, represented by counsel, initially filed a “response brief” that was effectively a motion

to strike and dismiss. We denied the motion to strike and dismiss, explaining that Natasha’s lack

of compliance with Illinois Supreme Court Rule 341(h) (eff. Oct. 1, 2020) did not preclude our

review of the issues raised. We extended the briefing schedule, ordering Francesco to file a

response brief and allowing Natasha time to reply. The extension of the briefing schedule provides

good cause for issuing our decision beyond 150 days after the notice of appeal was filed. See Ill.

S. Ct. R. 311(a)(5) (eff. July 1, 2018). For the reasons that follow, we affirm.

¶3                                      I. BACKGROUND

¶4     In 2019, Natasha gave birth to a daughter, T.T. When Natasha informed Francesco that

she had given birth to T.T., Natasha and Francesco decided to live together in McHenry County.

Francesco worked outside the home and performed approximately 10% of the domestic and child-

care-related responsibilities. Natasha did not work outside the home and performed approximately

90% of the domestic and child-care-related responsibilities. This arrangement lasted several

months but, as the child representative would later report, Natasha and Francesco’s relationship

was “toxic” and they “brought out the worst in each other.”

¶5                                  A. Pre-Trial Proceedings




       1
           The trial court also granted Francesco’s essentially uncontested petition to establish

paternity. This is not an issue on appeal.


                                                -2-
2022 IL App (2d) 210547-U


¶6     On October 11, 2019, Francesco filed a petition for allocation of parental responsibilities

as well as an emergency petition to restrain Natasha from removing T.T. to Florida. (The petition

for allocation of parental responsibilities, in its amended form, would remain pending up until the

trial court issued the instant appealed-from order.) On November 7, 2019, however, the parties

entered an agreed order allowing Natasha to remove T.T. to Florida. The agreed order also

prohibited the parties from making derogatory comments to one another and reserved the issues of

Francesco’s parenting time and child support.

¶7     On September 15, 2020, Francesco filed an emergency petition for temporary possession

of T.T. He alleged that Natasha had been concealing T.T. and that T.T. was in danger. He

explained that, in November 2019, he had agreed that Natasha could move to Florida with T.T.,

because he believed that Natasha’s “mental health” was “stable.” Since then, however, he believed

Natasha to have resided in Florida just one week before moving to Las Vegas, New York, and

Chicago. He also believed that, while in Chicago, Natasha resided with an exotic dancer with a

known substance-abuse problem. Moreover, he pleaded:

               “21. Francesco believes that Natasha is conducting *** pornographic conduct in

       and/or around the presence of the child.

               22. Natasha traveled to Chicago to engage in prostitution.

                                                  ***

               24. *** Natasha has a long history of prostitution. In fact, Natasha was a named

       [p]laintiff in a highly publicized Eastern District of New York Case ***

                                                  ***

               26. Natasha’s destructive behavior is endangering the physical and emotional well-

       being of the minor child and she should not be granted parenting time at this juncture.”


                                                -3-
2022 IL App (2d) 210547-U


¶8     Francesco attached images of text messages wherein Natasha refused to disclose T.T.’s

location. He also attached a print-out from the pornography webpage that Natasha maintained,

with one posting appearing to solicit sexual activity in that it asked, “Wanna be my date tonight?”

In addition, he provided a citation to the pending New York case, wherein Natasha adopted a

pseudonym to protect her identity. In that case, the background provided that Natasha accepted

certain lifestyle benefits arguably in exchange for a sexual relationship.

¶9     On September 16, 2020, the trial court granted the emergency petition. It cited to the

allegation that Natasha concealed T.T. and did not discuss the allegation that Natasha participated

in illicit activity. It ordered Natasha to appear in person with T.T. on September 23, 2020. Natasha

did not appear, and the trial court continued its order to September 30, 2020. On September 29,

2020, Natasha filed an appearance through counsel. However, she did not appear in person as

ordered and she did not turn over T.T.

¶ 10   Consequently, on October 19, 2020, Francesco petitioned for a finding of indirect civil

contempt. On October 21, 2020, Natasha responded. She agreed that she stayed in Las Vegas

instead of Florida, but she alleged that Francesco knew where she was. In support, she noted that

Francesco bought her plane tickets to travel from Las Vegas to Illinois in another attempt to live

together. They lived together from December 14, 2019, to February 28, 2020, at which time

Natasha left due to alleged abuse by Francesco. Natasha moved in with a friend in Chicago, who

was a bartender, not an exotic dancer, and who did not, as Francesco had alleged, have a substance-

abuse problem. Further, to the extent that Natasha concealed T.T., it was to protect her and T.T.

from Francesco’s abuse. Natasha informed the court that, while it had ordered her to return T.T.

to Illinois, a Florida order of protection against Francesco named both Natasha and T.T. as

protected parties.


                                                -4-
2022 IL App (2d) 210547-U


¶ 11   On October 22, 2020, after a hearing on Francesco’s contempt petition at which Natasha’s

counsel was present, the trial court entered an order that would allow Francesco to seek the help

of Florida law enforcement in obtaining possession of T.T. On October 28, 2020, Francesco

obtained possession of T.T. with the help of Florida law enforcement. On November 19, 2020,

Natasha petitioned for a restoration of her parenting time.

¶ 12   On November 20, 2020, the trial court stayed all proceedings pending a conference

pursuant to the Uniform Child-Custody Jurisdiction and Enforcement Act (UCCJEA) (750 ILCS

36/101 et seq. (West 2020)), which it held December 4, 2020. There, the court conferred with the

Florida judge who presided over the order of protection pending in Florida. It was decided that

the Illinois courts would maintain jurisdiction over all child custody issues and the Florida courts

would retain jurisdiction over the order of protection.

¶ 13   On December 9, 2020, it being established that the Illinois courts would have jurisdiction

over all child custody issues, the parties resolved Natasha’s petition for a restoration of her

parenting time through an agreed order. The order provided that Natasha would have weekly,

supervised parenting time.

¶ 14   On December 18, 2020, despite the agreed order, Natasha again petitioned for the

restoration of her parenting time, this time seeking that Francesco submit to a substance-abuse

evaluation. On December 30, 2020, the parties resolved the question of Natasha’s parenting time

through another agreed order, which again provided that Natasha would have weekly, supervised

parenting time and added that Natasha would have daily FaceTime or Zoom calls. On the question

of Francesco’s drug use, it appears from the record that Francesco submitted to a drug test, tested

positive for cocaine, and proceeded to participate in and comply with a drug-treatment program.




                                                -5-
2022 IL App (2d) 210547-U


¶ 15   On January 12, 2021, the trial court granted Natasha’s attorney leave to withdraw. On

February 22, 2021, Natasha, pro se, again petitioned for a restoration of her parenting time. On

February 23, 2021, new counsel entered an appearance and adopted the motion. The court set the

matter for briefing.

¶ 16   Meanwhile, on March 12, 2021, Natasha moved to enroll the Florida order of protection in

Illinois. The trial court entertained the motion at hearing, at which both Francesco and Natasha

were present and represented by counsel. Natasha argued that the order of protection was

necessary, because she still feared Francesco, and she would be traveling to Illinois to visit T.T.

Francesco objected, arguing that enrolling the Florida order of protection in Illinois could create

confusion, because it named T.T. as a protected party and, per the Illinois order, Francesco had

possession of T.T. The trial court enrolled the order of protection over Francesco’s objection but

specifically admonished that Francesco was to retain possession of T.T. and that any contrary

provisions in the Florida order of protection would not be enforced.

¶ 17   On March 16, 2021, in express violation of the trial court’s order, Natasha e-mailed the

McHenry County Sheriff and sought to have the Florida order of protection against Francesco

enforced as to T.T. Law enforcement, including SWAT units, arrived at Francesco’s home and

attempted to remove T.T. Francesco’s counsel and the child representative intervened to explain

that the Illinois order controlled the issue of custody. The parties reconvened before the trial court

later that day to discuss the matter. Natasha’s attorney averred that Natasha had acted on her own

and she, the attorney, was just as surprised as anyone else. The court was “very concerned” that

the events of the day had occurred despite its assurances to Francesco that the Florida order of

protection could not be used to remove T.T. from his care. The court admonished Natasha that




                                                -6-
2022 IL App (2d) 210547-U


“any further attempt to enforce the Florida order of protection as it relates to [T.T.] will find

somebody in contempt of court. I will put you in jail.”

¶ 18     On March 18, 2021, Natasha amended her petition for restoration of child custody,

requesting an allocation of parental responsibilities. The trial court set a hearing date of July 19,

2021, at which time it would hear each party’s petition for allocation of parental responsibilities.

¶ 19                     B. Pre-Trial Report by the Child Representative

¶ 20   In May 2021, the child representative submitted a pre-trial report. The representative

addressed each party’s home environment. Natasha lives in a two-bedroom apartment in Miami.

T.T. sleeps in a crib in Natasha’s bedroom. Natasha’s 11-year-old son, over whom she has shared

custody, sleeps in the second bedroom. Francesco works from home and is able to provide steady

childcare. His girlfriend helps with childcare; she willingly took a hair follicle drug test, which

came back negative. While living in Francesco’s home, T.T. also interacts with her step-siblings

and her paternal grandmother, who visits.

¶ 21   The representative then summarized the parties’ respective concerns.            Natasha was

concerned that Francesco “uses drugs and has significant issues with domestic violence.”

Francesco, in turn, was concerned that Natasha “engag[es] in pornography, drinks and parties to

excess, continues to make false allegations and reports of domestic violence against him, and

[would conceal T.T. in] Florida.” The representative investigated each of these concerns by

reviewing police reports, court pleadings, Francesco’s drug evaluation and progress report, and

text messages between the parties; interviewing the parties, Natasha’s ex-husband, two of

Natasha’s friends, Francesco’s ex-wife, Francesco’s neighbor, and the McHenry County Sheriff

(concerning the March 16, 2020, incident); and observing a home visit to Francesco’s house




                                                -7-
2022 IL App (2d) 210547-U


(where she met his live-in girlfriend and his children from a prior marriage, ages 10 and 12), and

a FaceTime call between Natasha and T.T.

¶ 22   As to Natasha’s concerns, the representative reported that Francesco did engage in drug

use, testing positive for cocaine in December 2020. However, he tested negative for drugs on his

most recent hair follicle test and appeared to be taking treatment seriously. The representative

inferred that Francesco was not actively using drugs. Police had been called to the house for two

domestic incidents between Natasha and Francesco in January and February 2020.                   The

representative had doubts as to the severity of the incidents involving police, stating that Natasha’s

accounts did not “hold water.” The representative noted that, although the police had been called

to the scene, they did not make an arrest, and they did not report any injuries. The representative

added: “Francesco has never been arrested for domestic battery. *** There have never been any

allegations of abuse towards T.T. [or Francesco’s] other children.”

¶ 23   The representative reported that Francesco and his ex-wife communicate well and

successfully coparent their two children. During their 10-year marriage, there had been no

incidents of domestic violence, until the very end, when divorce was imminent. Francesco’s ex-

wife obtained an order of protection at that time, but she did not pursue an extension. Presently,

she has no concerns about their 50/50 custody arrangement or of how Francesco’s temper might

affect the children. She knew that Francesco occasionally used marijuana but was not aware that

he had tested positive for cocaine.

¶ 24   As to Francesco’s concerns, the representative confirmed that Natasha participates in the

pornography industry despite Natasha’s initial denials. Natasha provided only limited information

as to how her work schedule fit with her parenting schedule. However, she has been able to keep

her work separate from her 11-year-old son, who thinks she is a model. Overall, “there is no


                                                -8-
2022 IL App (2d) 210547-U


evidence at this point [that Natasha’s participation in the pornography industry] somehow affects

her ability to parent.” The representative also confirmed that, in November 2019, Natasha did not

relocate to Florida as agreed. Instead, she went to Las Vegas to live with family.

¶ 25   The child representative believed that Francesco was better able to put T.T.’s needs above

his own and to facilitate a relationship with the other parent. Francesco has accommodated

Natasha’s requests for parenting time. He helps to keep T.T. engaged with Natasha during the 30-

minute FaceTime calls, which, given that T.T. is just two years old, is “no small feat.” Natasha,

on the other hand, has not moved for additional parenting time in Illinois; she appears only to

assert that T.T. should be returned to her in Florida. Natasha has not demonstrated an ability to

coparent and, “most concerning,” she has not demonstrated an ability to comply with court orders.

In the fall of 2020, she failed to return T.T. to Illinois as ordered. In the spring of 2021, she

attempted to remove T.T. from Illinois in violation of the court’s admonishment that the Florida

order of protection not be used to interfere with Francesco’s possession of T.T. Natasha admitted

that she contacted the sheriff’s department “imploring them to protect her child from an abuser”

but that she did so only because “she was so upset.” Further, in the representative’s view, Natasha

continues to “misrepresen[t] facts to try to gain an unfair advantage.” For example, she filed a

claim alleging that Francesco stalked her and distributed inappropriate pictures of her in violation

of the Florida order of protection, when, in fact, Francesco merely tendered his discovery responses

to her, through counsel, and those responses contained photographs.

¶ 26   The representative concluded T.T. should remain in Illinois with Francesco. She believed

that the risk of Natasha absconding to Florida with T.T. was “too great,” and, for that reason,

Natasha’s visits should continue to be supervised. Should T.T. be denied all contact with

Francesco, her “emotional well-being would be significantly impaired.” The representative


                                               -9-
2022 IL App (2d) 210547-U


offered that, in the future, when T.T. is “able to communicate and have an understanding of what

is going on, then [Natasha’s] parenting time would likely not need to be supervised.”

¶ 27   On June 15, 2021, Natasha’s second attorney withdrew.

¶ 28             C. The Hearing on the Petitions to Allocate Parental Responsibilities

¶ 29   On July 19, 2021, a five-day hearing on the parties’ respective petitions to allocate parental

responsibilities commenced. Natasha appeared pro se. The record on appeal contains only a small

portion of the transcripts from the hearing. It contains a portion of Natasha’s July 19, 2021, direct

examination as an adverse witness. It also contains a portion of Natasha’s July 23, 2021, cross-

examination by both Francesco’s counsel and the child representative. The child representative

called one witness, a police officer, to impeach Natasha. Thus, the record contains only portions

of Natasha’s testimony, brief testimony by a police officer, and no other witness testimony. The

trial court referenced numerous other witnesses in its written order, 2 and the transcripts of that

witness testimony are not included in the record on appeal.

¶ 30   We summarize the available transcripts as follows. Natasha testified to her work. Since

Natasha was 18, she has “worked in restaurants, night clubs in Las Vegas and—you know, in the

industry, bottle service or food service.” She did the same work in Chicago, as well as modeling.

Presently, Natasha has been hired to work as a server at a Hilton resort in the Bahamas. A contract

was still in the works. Natasha would not move to the Bahamas, but she would go there on



       2
           The court referenced the following witnesses in its order: Francesco, Francesco’s live-in

girlfriend, Natasha’s mental health therapist, Natasha’s friend and former roommate, Natasha’s

sister, and Natasha’s mother. Additionally, in his brief, Francesco referenced the testimony of his

ex-wife, and Natasha does not dispute that she testified.


                                                - 10 -
2022 IL App (2d) 210547-U


occasional long weekends (2 1/2 days of work). She would be paid approximately $500 per trip.

In addition, Natasha has interviewed to work at a Miami nightclub. If she got the job and T.T.

lived with her, she would call upon her son’s father to babysit T.T. He and his wife have offered

to do so numerous times. Alternatively, she would hire a babysitter. She has done that two or

three times in the past.

¶ 31   Natasha also has been working in the pornography industry since February 2021.

Specifically, she “creates content” of one-on-one sexual interaction. Once every two or three

months, she hires a film photographer and engages a partner. Natasha knows some of her partners

very well. One of her female partners was a close friend. She knew one of her male partners for

just six months. She knew him because he shared a fitness trainer with one of her friends.

Natasha’s manager puts the content from the filming sessions on her website. The website includes

Natasha’s real surname, which she shares with T.T. The filming has taken place in Natasha’s

apartment. T.T. was home during those instances, but she was in another room, being watched by

a babysitter.

¶ 32   Natasha’s babysitter during the filming session was a good friend; they had worked as

servers together at a club in Chicago. Her babysitter also watched T.T. when she went on a girls’

getaway to Aspen. Natasha acknowledged that the babysitter recorded her conversation with the

child representative, but she stated that she did not direct the babysitter to do so.

¶ 33   Natasha denied ever accepting money in exchange for sex. Francesco’s attorney attempted

to impeach her by citing to the New York case. Natasha explained that “a lot of bad things”

happened to her in relation to that case and she did not feel comfortable talking about it.




                                                - 11 -
2022 IL App (2d) 210547-U


¶ 34      Natasha agreed that she has allowed other adults to live with her and T.T. for weeks at a

time. She named three such persons. One of the individuals, her hairdresser at the time, had been

arrested for fraud.

¶ 35      Since T.T. had been born, Natasha had lived in Miami, Las Vegas, Woodstock, Seattle,

and Chicago. Natasha agreed that she did not always tell Francesco where T.T. was located:

                 “Q. Have you always told [Francesco] where his child was?

                 A. No, I did not.

                 Q. Why not?

                 A. One, when someone is telling me that they are going to kill me *** you know I

          was scared ***.

                                                ***

                 Q. There were times that [Francesco] would just calmly ask you where the child

          was and you would say no, correct?

                 A. Possibly sometimes, depend[ing] [on] what he said prior to it.”

¶ 36      Natasha also agreed that her son’s father testified that she withheld her son from him. She

believed it was once; opposing counsel believed it was several times. Natasha believed that she

currently had a strong coparenting relationship with her son’s father. Her son’s father’s testimony

is not in the record, though the common law record does contain a favorable letter from the son’s

father.

¶ 37      Natasha testified to alleged domestic violence committed by Francesco. Specifically, she

addressed Francesco’s abusive text messages. These messages were admitted during a portion of

the hearing that is not contained in the record, though at least some of these texts are contained in

the common law record. Natasha testified that, while she did not submit the entire text chain, she


                                                - 12 -
2022 IL App (2d) 210547-U


did not believe the texts were misleading or out of context. Our review of the text messages that

are contained in the record certainly supports the trial court’s finding that the relationship between

Natasha and Francesco was toxic; indeed, the texts demonstrate that Francesco at times engaged

in communications that were decidedly disturbing, some of which were sent after the trial court

entered an agreed order prohibiting either party from engaging in such communications.

¶ 38    Natasha testified to previous instances of physical abuse. These instances were first

discussed during a portion of the hearing not contained in the record. Natasha explained that she

had not called the police in these instances because she loved Francesco. “I loved the man and

when you’re in [a] domestic violence [situation], you don’t think straight.” While she did not call

the police, Francesco, in at least one instance, did.

¶ 39    Natasha recounted that, in January or February of 2021, Francesco called the police.

Natasha’s nose was “bleeding.” She assumed the officer saw it, because he asked her what

happened to her nose. She then referred to the substance on her nose not as blood, but as “residue,”

stating that there was “like a little bit of residue on it.”

¶ 40    The child representative then called the police officer who responded to the scene, Deputy

Kevin McCoy. McCoy testified that Francesco had called him to the residence. Francesco

informed McCoy that he and Natasha had attended a charity event. They began to argue in the

car, because Francesco had been talking to another female and Natasha had been talking to another

male. According to Francesco, Natasha kicked Francesco while he was trying to drive. When

they arrived home, Natasha rubbed a hair comb across his face. According to Natasha, the fight

had been verbal and not physical. McCoy did not see any sign of injury to Natasha. He did not

recall asking her about her nose.




                                                  - 13 -
2022 IL App (2d) 210547-U


¶ 41   After McCoy testified, the child representative resumed questioning Natasha. Natasha

testified to another physical altercation that had been addressed earlier in the proceedings. It

appears from the questions posed that Natasha’s mother had testified that, although Francesco had

been the instigator in the altercation, Natasha nevertheless injured Francesco by cracking his tooth.

Natasha denied cracking Francesco’s tooth.

¶ 42   Natasha addressed a GoFundMe website that she had started to raise funds for legal fees.

She has raised just over $28,000. A single person donated $25,000. Despite this, Natasha had not

hired counsel for the instant proceedings. She explained that, instead, she paid $11,000 to an

attorney to investigate a criminal charge against Francesco. Natasha would not go into details, but

it had to do with an “investigation going on with the IRS.”

¶ 43   Natasha acknowledged that she recently missed three visits with T.T. Twice, she got the

dates confused. As to the third scheduled visit, she decided to visit her father in the hospital

instead. However, she did not notify Francesco of the change in plans.

¶ 44   Finally, as to the events of March 16, 2021, Natasha stated: “I know it was wrong and I

regret it very much.” Natasha did not believe that the incident showed that she could not coparent.

In her view, currently, she successfully coparented with her son’s father.

¶ 45                           D. The Trial Court’s Written Order

¶ 46   On August 19, 2021, the trial court entered a 17-page written order, granting Francesco

significant decision-making authority and the majority of the parenting time and ordering that

Natasha’s parenting time be restricted. The trial court acknowledged that many of the best-interest

factors left the parties on equal footing. However, based on the parties’ contentious history and

the physical distance between them, shared or equal allocation of parenting responsibilities was

impractical. “One parent will need to have significant decision-making and the majority of the


                                               - 14 -
2022 IL App (2d) 210547-U


parenting time. Deciding which parent will have this role in [T.T.]’s life is difficult.” (Emphasis

added.) The court explained its analysis as follows. The parties’ respective motions called upon

it to make a decision concerning the allocation of parental responsibilities as set forth in sections

602.5 (decision making) and 602.7 (parenting time) of the Act. Many of the best-interest factors

set forth in those sections overlap, including whether a section 603.10 restriction on visitation is

appropriate. The court addressed each of the best-interest factors, including whether a section

603.10 restriction was appropriate.

¶ 47                             1. Section 603.10 Restriction

¶ 48   The trial court addressed the section 603.10 restriction. Citing to In re Marriage of

Anderson, 130 Ill. App. 3d 684, 688 (1985), it acknowledged that a section 603.10 restriction

required a different, more onerous standard than the best interests of the child. Also, citing to In

re Marriage of Craig, 326 Ill. App. 3d 1127, 1129 (2002), it acknowledged that allegedly immoral

conduct by the parent was relevant only if it affects the child. With these standards in mind, it

determined that a restriction was appropriate for Natasha.         The court criticized Natasha’s

participation in the pornography industry, stating that it presented an undue risk to T.T.’s “mental,

moral, and emotional health.” It noted that, during the course of this case, Natasha has increased

her involvement in the industry and now records activities with other people. The court questioned

whether Natasha properly vetted her coparticipants, given that she knew one of her partners less

than one year. It also questioned Natasha’s ability to keep her work separate from T.T., citing

many instances of erratic behavior, which we will address in further detail below. The court

reasoned that “it is not realistic to think that [T.T.] will grow up unexposed and unaffected by the

pornography being made by her mother, in her own home. *** This is especially true considering

that Natasha’s pornography is published on the internet, with her real name [which she shares with


                                               - 15 -
2022 IL App (2d) 210547-U


T.T.].”

¶ 49      The trial court acknowledged that this was a nuanced situation in that Francesco “has also

participated in behavior that *** negatively impact[ed] [T.T.’s] well-being.” The court noted that

Natasha’s testimony that Francesco had committed acts of domestic violence against her was,

overall, “credible,” and that Francesco has tested positive for cocaine during the course of this

case. The court recounted that Francesco had testified that, while at a friend’s house in the fall of

2020, he did one line of cocaine. The court determined, however, that Francesco’s participation

in harmful activities had ended whereas Natasha’s participation in harmful activities continued:

“[T]here is no evidence that [T.T.] will be exposed to domestic violence or drug use [in

Francesco’s] household going forward. In contrast, Natasha is continuing with pornography as

her line of work.” The court reasoned that supervised visitation would both “protect [T.T.] from

exposure to Natasha’s work” and “ensure that [T.T.] will be returned to [Francesco] at the

conclusion of Natasha’s parenting time.”

¶ 50                            2. The Remaining Best-Interest Factors

¶ 51      The trial court determined that the remaining best-interest factors weighed in favor of

awarding Francesco the majority of the parenting responsibilities. It stressed that Francesco’s

household was more stable than Natasha’s. It noted that Francesco worked from home, lived with

his girlfriend, and had regular parenting time with his other children. Francesco was able to

describe his parenting style, T.T.’s place within his home, and T.T.’s anticipated school and

activities. In contrast, the court viewed Natasha’s life as “erratic.” Since T.T.’s birth, Natasha had

moved between Miami, Las Vegas, Chicago, Seattle, and Woodstock. She sought opportunities

to work as a server in the Bahamas. “Her behavior during this case has been similarly erratic.”

She has acted pro se while having counsel of record (both of whom later withdrew). She has filed


                                                - 16 -
2022 IL App (2d) 210547-U


pleadings days after the entrance of an agreed order. She has obtained nearly $30,000 from a

GoFundMe program, which had the stated purpose of raising money for legal fees. Yet, rather

than appear with counsel for the instant proceedings, she paid $11,000 to counsel in Florida to

investigate Francesco for a possible tax crime.

¶ 52   The trial court further stressed that Natasha had not demonstrated an ability to comply with

court orders or to coparent. In the court’s view, Natasha had “manipulat[ed] local law enforcement

to try to remove [T.T.] from [Francesco’s] care” and that the “[e]vidence demonstrates that, [if she

becomes concerned for T.T.], she will take matters into her own hands and *** completely

disregard court orders. At [two] years old, [T.T.] has no way of knowing or protesting if Natasha

disobeys the court order.” The court ordered that, with advance notice, Natasha would be

permitted to have supervised parenting time up to two weekends per month, on both Saturday and

Sunday, for up to 9 hours per visit (for a total of up to 36 hours per month). This timely appeal

followed.

¶ 53                                     II. ANALYSIS

¶ 54   Natasha, pro se, appeals the trial court’s decision to grant Francesco significant decision-

making authority and the majority of parenting time and to grant Natasha only restricted parenting

time. We may reverse a trial court’s decision concerning the allocation of parental responsibilities

only if it is against the manifest weight of the evidence. In re Parentage of J.W., 2013 IL 114817,

¶ 55. A decision is against the manifest weight of the evidence when an opposite conclusion is

clearly apparent or when the fact finder’s finding appears to be arbitrary and unsubstantiated by

the evidence. Melamed v. Melamed, 2016 IL App (1st) 141453, ¶ 37. When considering the

evidence, we must be mindful that the trial court was in the superior position to judge witness

credibility and that, if the evidence permits multiple inferences, we are to accept those inferences


                                               - 17 -
2022 IL App (2d) 210547-U


that support the trial court’s decision. In re Marriage of Bates, 212 Ill. 2d 489, 516 (2004). In

this case, we must also be mindful that the record on appeal contains only a small portion of the

hearing transcripts, and that “any doubts which may arise from the incompleteness of the record

will be resolved against the appellant.” Foutch v. O’Bryant, 99 Ill. 2d 389, 392 (1984). For the

reasons that follow, and particularly on this record, we affirm the trial court’s allocation of parental

responsibilities and its decision to restrict Natasha’s visitation.

¶ 55    In determining how to allocate parental responsibilities, the trial court must consider the

best-interest factors set forth in sections 602.5 (decision making) and 602.7 (parenting time). 750

ILCS 5/602.5(c), 602.7(b) (West 2020). The best-interest factors set forth under section 602.5(c)

are:

                “(1) the wishes of the child, taking into account the child’s maturity and ability to

        express reasoned and independent preferences as to decision-making;

                (2) the child’s adjustment to his or her home, school, and community;

                (3) the mental and physical health of all individuals involved;

                (4) the ability of the parents to cooperate to make decisions, or the level of conflict

        between the parties that may affect their ability to share decision-making;

                (5) the level of each parent’s participation in past significant decision-making with

        respect to the child;

                (6) any prior agreement or course of conduct between the parents relating to

        decision-making with respect to the child;

                (7) the wishes of the parents;

                (8) the child’s needs;




                                                 - 18 -
2022 IL App (2d) 210547-U


               (9) the distance between the parents’ residences, the cost and difficulty of

       transporting the child, each parent’s and the child’s daily schedules, and the ability of the

       parents to cooperate in the arrangement;

               (10) whether a restriction on decision-making is appropriate under Section 603.10;

               (11) the willingness and ability of each parent to facilitate and encourage a close

       and continuing relationship between the other parent and the child;

               (12) the physical violence or threat of physical violence by the child’s parent

       directed against the child;

               (13) the occurrence of abuse against the child or other member of the child’s

       household;

               (14) whether one of the parents is a sex offender, and if so, the exact nature of the

       offense and what, if any, treatment in which the parent has successfully participated; and

               (15) any other factor that the court expressly finds to be relevant.” 750 ILCS

       5/602.5(c) (West 2020).

¶ 56   The best-interest factors set forth in section 602.7(b) largely overlap with those set forth in

section 602.5(c). However, section 602.7(b) adds as factors the child’s potential to interact with

siblings and the willingness of each parent to place the needs of the child ahead of his or her own

needs. 750 ILCS 5/602.7(b)(5), (b)(12) (West 2020).

¶ 57                             A. Section 603.10 Restriction

¶ 58   The question of whether a section 603.10 restriction is appropriate is a best-interest factor

under both section 602.5 and 602.7, and, in this case, the question of whether Natasha’s decision-

making authority and parenting time should be restricted pursuant to section 603.10 was a central

concern. We therefore begin our analysis by addressing that question. A restriction on parenting


                                               - 19 -
2022 IL App (2d) 210547-U


time is appropriate if one parent’s conduct has seriously endangered the child’s mental, moral, or

physical health. 750 ILCS 5/603.10 (West 2020). Analyzing similar language from prior versions

of the Act, courts have determined that the question of endangerment encompasses not only present

harm but also the potential for harm to the child within a given home environment. In re Marriage

of Padiak, 101 Ill. App. 3d 306, 314 (1986). Indeed, the dictionary definition of “endanger” is “to

put someone or something at risk or in danger of being harmed, damaged, or destroyed.” See

https://dictionary.cambridge.org/us/dictionary/english/endanger (last visited February 23, 2022).

The party seeking the restriction has the burden to establish by a preponderance of the evidence

that conduct has seriously endangered the child. 750 ILCS 6/603.10 (West 2020); Anderson, 130

Ill. App. 3d at 688. The question of serious endangerment is a different, more stringent standard

than a simple question of the child’s best interest. Id. If the court determines that a restriction is

appropriate, then it must enter an order necessary to protect the child. In re Marriage of Mayes,

2018 IL App (4th) 180149, ¶ 5. The court may, when appropriate, order a reduction, elimination,

or other alteration of parenting time, including ordering supervised visits.                 750 ILCS

5/603.10(a)(1) (West 2020).

¶ 59    Natasha argues that the trial court erred in determining that a section 603.10 restriction was

warranted.    Natasha notes that a section 603.10 restriction requires a finding of serious

endangerment. In Natasha’s view, if this stringent standard had been met, then the trial court

should not have had a “difficult” time in allocating parental responsibilities. (“Deciding which

parent will have this role in T.T.’s life is difficult.”) Natasha also argues that the trial court placed

too much weight on her work in the pornography industry and that this was especially unfair where

Francesco also partook in activities—domestic violence and drug use—that posed a risk to T.T.’s

mental, moral, or physical health.


                                                 - 20 -
2022 IL App (2d) 210547-U


¶ 60   We determine that the evidence available to us supports the trial court’s determination that

restricted visits were warranted, and the trial court’s single comment that the case was “difficult”

does not undermine its determination. The trial court, citing to Anderson, 130 Ill. App. 3d at 688,

recognized that issuing a section 603.10 restriction required a stringent standard. It expressly

stated in its ruling that Natasha’s work in the pornography industry presented an undue risk to

T.T.’s “mental, moral, and emotional health.” But it also recognized that alleged immoral conduct

by a parent is not enough; rather, the alleged immoral conduct must affect the child. In this case,

the court cited to the instability that Natasha’s participation in the pornography and nightlife

industries brought to T.T.’s life, as well as Natasha’s inability to keep this part of her life separate

from T.T.

¶ 61   While it is improper to presume harm based on a parent’s alleged involvement in immoral

activities, evidence bearing on the stability of the child’s environment is “obviously relevant.”

Craig, 326 Ill. App. 3d at 1129. Here, the court found Natasha’s lifestyle to be “erratic.” In

support, it noted the multiple cities in which she had lived since T.T.’s birth and her willingness

to work occasional weekends in the Bahamas despite her stated desire to raise T.T. in Miami. The

court’s view of Natasha’s lifestyle as erratic was further substantiated by her conduct in the instant

case. As the trial court noted, Natasha frequently filed contrary motions just days after the entrance

of an agreed order and declined to put funds donated for legal fees toward her custody case.

¶ 62   The trial court also doubted Natasha’s ability to keep her work in the pornography industry

separate from T.T. The court was troubled that Natasha conducted filming in the same two-

bedroom apartment where T.T. was present. While Natasha testified that she had hired a babysitter

during filming and that T.T. was not in the same room, the fact remained that Natasha invited at

least two people, her photographer and filming partner who she had not known for a great length


                                                 - 21 -
2022 IL App (2d) 210547-U


of time, into the apartment. The court was further troubled by how easily Natasha invited people

into her life given her experience in the New York case.

¶ 63   In addition, the trial court’s decision to restrict parenting time was not due only to Natasha’s

participation in the pornography industry. The court also expressed great concern for Natasha’s

inability to follow court orders and the risk that Natasha would conceal T.T. from Francesco. In

the fall of 2019, Natasha was granted permission via an agreed order to remove T.T. to Florida.

Instead, she went to Las Vegas. In the fall of 2020, Natasha refused to return T.T. to Francesco,

and Florida law enforcement had to remove T.T. Similarly, in the spring of 2021, Natasha used a

Florida order of protection in an attempt to remove T.T. from Illinois, which was in express

violation of the trial court’s admonishment. Natasha admitted that, at times, she refused to disclose

T.T.’s whereabouts to Francesco. The child representative had opined that, were Natasha to

conceal T.T.’s whereabouts from Francesco for any length of time, it would “significantly impair”

T.T.’s emotional well-being. The trial court reasonably agreed, noting in its order that supervised

visitation would “ensure that [T.T.] will be returned to Francesco at the conclusion of Natasha’s

parenting time.”

¶ 64   We also disagree that the trial court’s decision to order Natasha to have restricted visitation

was rendered unreasonable in light of Francesco’s participation in harmful activities, such as

domestic violence and drug use. The trial court specifically addressed these points. The court

endorsed the child representative’s view that Francesco and Natasha brought out the worst in each

other. It stated that, while it found Natasha’s allegations of abuse credible, it also found that

Francesco’s acts of domestic violence were unlikely to continue in the future. The evidence

available in the record supports the trial court’s reasoning. For example, as noted in the child-

representative report, Francesco enjoyed a 10-year marriage with his now ex-wife, who presently


                                                - 22 -
2022 IL App (2d) 210547-U


has no concerns about sharing custody with him. The court also listened to the testimony of

Francesco, Francesco’s ex-wife, and Francesco’s current girlfriend and expressly determined that

there was no risk that T.T. would be directly exposed to domestic violence. The record on appeal

does not contain this testimony, but we must presume that this testimony supported the court’s

decision. Foutch, 99 Ill. 2d at 392. Additionally, the child representative’s report stated that

Francesco participated in drug treatment and inferred that Francesco was not presently using drugs.

We must presume that the missing testimony further supported the child representative’s inference

that Francesco was not presently using drugs. Id.

¶ 65   Simply put, the trial court’s 610.3 restrictions on Natasha’s parenting time were not, as she

argues, solely the function of the trial court’s disapproving view of her participation in the

pornography industry. Rather, acting in its role as factfinder, the trial court reasonably determined

that Natasha’s participation in the pornography industry, together with an unstable lifestyle, a

history of defying court orders, and a demonstrated willingness to conceal T.T. from Francesco,

warranted a section 603.10 restriction. We cannot say this conclusion was unreasonable.

¶ 66                         B. The Remaining Best-Interest Factors

¶ 67   We next address whether, in considering the remaining best-interest factors, the trial

court’s decision to allocate significant decision-making authority and the majority of the parenting

to Francesco was against the manifest weight of the evidence. Here, again, Natasha argues that

the trial court placed undue emphasis on her work in the pornography industry to the exclusion of

the other factors. We disagree, and we determine that the trial court’s 17-page written order

demonstrates that it considered each of the applicable best-interest factors.

¶ 68   In particular, the trial court noted that, given the parties’ contentious history and the

physical distance between them, the majority of parental responsibilities would be awarded to one


                                               - 23 -
2022 IL App (2d) 210547-U


party (factors 602.5(c)(4), 602.5(c)(9), and 602.7(b)(9)). The court then determined, reasonably,

that Francesco was more likely to facilitate a coparenting relationship (factors 602.5(c)(11),

602.7(b)(13)) and to put T.T.’s needs above his own (factor 602.7(b)(12)). For example, the child

representative’s report stated that Francesco successfully facilitated T.T.’s visits with Natasha.

Natasha, in contrast, missed three visits with T.T., twice confusing the dates. Although the third

missed visit was due to the hospitalization of her father, she did not inform Francesco of the

canceled visit in advance. Also, Natasha used donated legal funds to investigate a possible

financial crime committed by Francesco rather than to obtain custody of T.T. The court was also

free to determine any factor it found to be relevant (factors 602.5(c)(15) and 602.7(b)(17)), and it

determined, reasonably, that Francesco’s household provided T.T. with greater stability.

Francesco worked from home, his live-in girlfriend helped with childcare, and he already provided

for his two other children in the home. Francesco testified to his parenting philosophy and T.T.’s

place in the existing family structure and, without the transcripts and in deference to the trial court,

we must accept that this testimony supported the trial court’s determination. Foutch, 99 Ill. 2d at

392. While Francesco’s vile texts during the pendency of the litigation and his potential domestic

violence preceding it are certainly of concern, we cannot say on balance that they rendered the trial

court’s best interest determination manifestly erroneous.

¶ 69   Finally, we address points raised in Natasha’s supplementary reply brief. Natasha devotes

much of her reply brief attempting to rebut allegations in Francesco’s petition rather than

challenging the trial court’s decision. Also, citing to section 610.5 of the Act (750 ILCS 5/610.5

(West 2020)), she argues that Francesco was required to establish a substantial change in

circumstances in order to modify the existing November 2019 agreed order allowing Natasha to

remove T.T. to Florida. However, even accepting for the sake of analysis that the November 2019


                                                 - 24 -
2022 IL App (2d) 210547-U


agreed order was the status quo when the trial court entered the instant order, the question of a

substantial change in circumstances does not apply to cases involving section 603.10 restrictions.

Id.

¶ 70   In sum, this case presents a complicated and nuanced fact pattern, and we have not been

provided with the entire record. On the record that is before us, it is clear that the trial court did

not restrict Natasha’s parenting time and require supervised visitation solely because she

participated in the pornography industry, but also because she had a demonstrated history of failing

to comply with court orders, overtly disobeying court orders, and concealing T.T. The trial court,

after reviewing the child representative’s report and listening to the testimony of Francesco and

others in his life, determined that there was no risk of domestic violence in his current household

and that Francesco would continue to facilitate restricted visitation with Natasha. As such, its

decision to award Francesco significant decision-making authority and the majority of the

parenting time and to restrict Natasha’s visitation was not against the manifest weight of the

evidence.

¶ 71                                      III. CONCLUSION

¶ 72   For the aforementioned reasons, we affirm the judgment of the trial court.

¶ 73   Affirmed.




                                                - 25 -